Mr. Justice ThacheR
delivered the opinion of the court.
This is an appeal from the decree of the probate court of Yala-busha confirming the report of commissioners appointed to set apart to a widow one year’s provisions out of the estate of her deceased husband.
In performance of their duty, the commissioners made a report, in which they enumerate sundry articles in their estimation needful for the support of the widow, affixing to each its value, the sum total whereof was $>152-57, and the probate court decreed that amount to the widow, and directed it be paid to her by the administrator of her husband’s estate.
. The administrator objected to the report for several reasons, but in this court it is only contended to be erroneous because the report and decree assess to her a certain sum in money, and because it is alleged, that her husband, at his death,, left-an ample supply of provisions for her use.
As to the first objection, it is sufficient to say, that such a report setting apart to the widow a sum of money in lieu of pro*663visions has been held legal by this court, for, it may be, that the intestate leaves no provisions in specie.
As to the other objection, it has no weight, because the administrator was entitled to the possession of all the personal estate of his intestate, and among the rest to the supplies of provisions left on hand by the intestate, at his decease. They were not the property of the widow, but appertained to her deceased husband’s estate.
Decree affirmed.